DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,190,968 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 



Instant Application
U.S. Patent No. 11,190,968 B2
Claim 1 A method performed by a master base station in a wireless communication system, the method comprising: transmitting, to a secondary base station, a first message for requesting the secondary base station to allocate resources for a dual connectivity (DC) operation; receiving, from the secondary base station, a second message, after transmitting the first message; and transmitting, to the secondary base station, a third message, after receiving the second message, wherein the first message includes a quality of service (QoS) flow identifier (ID) and available data radio bearer (DRB) IDs, wherein the second message includes the QoS flow ID and a DRB ID corresponding to the QoS flow ID, and wherein the third message includes tunnel information for the DRB ID comprising an internet protocol (IP) address and a tunnel endpoint identifier (TEID).
Claim 1. A method performed by a master base station in a wireless communication system, the method comprising: transmitting, to a secondary base station, a first message for requesting the secondary base station to allocate resources for a dual connectivity (DC) operation; and receiving, from the secondary base station, a second message, after transmitting the first message; and transmitting, to the secondary base station, a third message, after receiving the second message, wherein the first message comprises a quality of service (QoS) flow identifier (ID) and a data radio bearer (DRB) ID, wherein the second message comprises the QoS flow ID and a new DRB ID corresponding to the QoS flow ID, and wherein the third message comprises tunnel information for the new DRB ID, the tunnel information comprising an internet protocol (IP) address and a tunnel endpoint identifier (TEID).
Claim 2 The method of claim 1, wherein information on the available DRB IDs indicates a list of DRB IDs that is usable by the secondary base station.
Claim 2. The method of claim 1, wherein the first message comprises information indicating a list of DRB IDs that is usable by the secondary base station for the OoS flow identified by the OoS flow ID.
Claim 3 The method of claim 1, wherein the first message further includes: an ID of a packet data unit (PDU) session associated with the resources, an ID of a QoS flow associated with the resources, and QoS parameters related to the QoS flow.
Claim 3. The method of claim 1, wherein the first message comprises: an ID of a packet data unit (PDU) session associated with the resources, an ID of a flow associated with the resources, and QoS parameters related to the QoS flow.
Claim 4 A method performed by a secondary base station in a wireless communication system, the method comprising: receiving, from a master base station, a first message for requesting the secondary base station to allocate resources for a dual connectivity (DC) operation; transmitting, to the master base station, a second message, after receiving the first message; and receiving, from the master base station, a third message, after transmitting the second message, wherein the first message comprises a quality of service (QoS) flow identifier (ID) and available data radio bearer (DRB) IDs, wherein the second message comprises the QoS flow ID and a DRB ID corresponding to the QoS flow ID, and wherein the third message comprises tunnel information for the DRB ID comprising an internet protocol (IP) address and a tunnel endpoint identifier (TEID).
Claim 4. A method performed by a secondary base station in a wireless communication system, the method comprising: receiving, from a master base station, a first message for requesting the master base station to allocate resources for a dual connectivity (DC) operation; transmitting, to the master base station, a second message, after transmitting the first message; and receiving, from the master base station, a third message, after receiving the second message, wherein the first message comprises quality of service (QoS) flow identifier (ID) and a data radio bearer (DRB) ID, wherein the second message comprises the QoS flow ID and a new DRB ID corresponding to the QoS flow ID, and wherein the third message comprises tunnel information for the new DRB ID, the tunnel information comprising an internet protocol (IP) address and a tunnel endpoint identifier (TEID).
Claim 5 The method of claim 4, wherein information on the available DRB IDs indicates a list of DRB IDs that is usable by the secondary base station.
Claim 5. The method of claim 4, wherein the first message comprises information indicating a list of DRB IDs that is usable by the master base station for the QoS flow identified by the QoS flow ID.
Claim 6 The method of claim 4, wherein the first message comprises: an ID of a packet data unit (PDU) session associated with the resources, an ID of a QoS flow associated with the resources, and QoS parameters related to the QoS flow.
Claim 6. The method of claim 4, wherein the first message comprises: an ID of a packet data unit (PDU) session associated with the resources, an ID of a flow associated with the resources, and QoS parameters related to the QoS flow.
Claim 7 A master base station in a wireless communication system, the master base station comprising: a transceiver; and at least one processor coupled to the transceiver, wherein the at least one processor is configured to: transmit, to a secondary base station, a first message for requesting the secondary base station to allocate resources for a dual connectivity (DC) operation; receive, from the secondary base station, a second message, after transmitting the first message; and transmit, to the secondary base station, a third message, after receiving the second message, wherein the first message comprises a quality of service (QoS) flow identifier (ID) and available data radio bearer (DRB) IDs, wherein the second message comprises the QoS flow ID and a DRB ID corresponding to the QoS flow ID, and wherein the third message comprises tunnel information for the DRB ID comprising an internet protocol (IP) address and a tunnel endpoint identifier (TEID).
Claim 7. A master base station in a wireless communication system, the master base station comprising: a transceiver; and at least one processor coupled to the transceiver and configured to: transmit, to a secondary base station, a first message for requesting the secondary base station to allocate resources for a dual connectivity (DC) operation; receive, from the secondary base station, a second message, after transmitting the first message; and transmit, to the secondary base station, a third message, after receiving the second message, wherein the first message comprises a quality of service (OoS) flow identifier (ID) and a data radio bearer (DRB) ID, wherein the second message comprises the QoS flow ID and a new DRB ID corresponding to the QoS flow ID, and wherein the third message comprises tunnel information for the new DRB ID, the tunnel information comprising an internet protocol (IP) address and a tunnel endpoint identifier (TEID).
Claim 8 The master base station of claim 7, wherein information on the available DRB IDs indicates a list of DRB IDs that is usable by the secondary base station.
Claim  8. The master base station of claim 7, wherein the first message comprises information indicating a list of DRB IDs that is usable by the secondary base station for the QoS flow identified by the QoS flow ID.
Claim 9 The master base station of claim 7, wherein the first message comprises: an ID of a packet data unit (PDU) session associated with the resources, an ID of a QoS flow associated with the resources, and QoS parameters related to the QoS flow.
Claim 9. The master base station of claim 7, wherein the first message comprises: an ID of a packet data unit (PDU) session associated with the resources, an ID of a flow associated with the resources, and QoS parameters related to the QoS flow.
Claim 10 A secondary base station in a wireless communication system, the secondary base station comprising: a transceiver; and at least one processor coupled to the transceiver, wherein the at least one processor is configured to: receive, from a master base station, a first message for requesting the secondary base station to allocate resources for a dual connectivity (DC) operation; transmit, to the master base station, a second message, after receiving the first message; and receive, from the master base station, a third message, after transmitting the second message, wherein the first message comprises a quality of service (QoS) flow identifier (ID) and available data radio bearer (DRB) IDs, wherein the second message comprises the QoS flow ID and a DRB ID corresponding to the QoS flow ID, and wherein the third message comprises tunnel information for the DRB ID comprising an internet protocol (IP) address and a tunnel endpoint identifier (TEID).
Claim 4. A method performed by a secondary base station in a wireless communication system, the method comprising: receiving, from a master base station, a first message for requesting the master base station to allocate resources for a dual connectivity (DC) operation; transmitting, to the master base station, a second message, after transmitting the first message; and receiving, from the master base station, a third message, after receiving the second message, wherein the first message comprises quality of service (QoS) flow identifier (ID) and a data radio bearer (DRB) ID, wherein the second message comprises the QoS flow ID and a new DRB ID corresponding to the QoS flow ID, and wherein the third message comprises tunnel information for the new DRB ID, the tunnel information comprising an internet protocol (IP) address and a tunnel endpoint identifier (TEID).
Claim 11 The secondary base station of claim 10, wherein information on the available DRB IDs indicates a list of DRB IDs that is usable by the secondary base station.
Claim 5. The method of claim 4, wherein the first message comprises information indicating a list of DRB IDs that is usable by the master base station for the QoS flow identified by the QoS flow ID
Claim 12  The secondary base station of claim 10, wherein the first message comprises: an ID of a packet data unit (PDU) session associated with the resources, an ID of a QoS flow associated with the resources, and QoS parameters related to the QoS flow.
Claim 6. The method of claim 4, wherein the first message comprises: an ID of a packet data unit (PDU) session associated with the resources, an ID of a flow associated with the resources, and QoS parameters related to the QoS flow.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467